Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Aken Van (US 2008/0194365) (also referred to as “van Aken” or “Aken” in various communications filed in the present application) discloses a synthetic resin guide for a transmission device, and in particular a chain guide which can be used with a tensioner [0001; 0006; 0072]. The resin is a polyamide, including polyamide 4,6 or polyamide 6,6 [0051]. Aken Van teaches the chain guide is annealed after molding to improve its wearing properties [0058].
Aken Van is silent with regard to a blend such a polyamide with a semi-crystalline semi-aromatic polyamide having a glass transition temperature and melting enthalpy as claimed. Aken Van is also silent with regard to a polyamide having a tensile modulus as presently claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787